Citation Nr: 1233363	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-14 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear. 

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic low back strain with osteoarthritis prior to November 4, 2011. 

3.  Entitlement to an evaluation in excess of 20 percent for chronic low back strain with osteoarthritis from November 4, 2011.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Louis, Missouri, regional office (RO) of the Department of Veterans Affairs (VA).  

The record indicates that the evaluation for the Veteran's chronic low back strain with osteoarthritis was increased from 10 percent to 20 percent during the course of this appeal.  The Veteran has indicated that he is not satisfied with the 20 percent evaluation.  Therefore, this issue remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, the effective date for the increase was from November 4, 2011, which did not include the entire period on appeal.  Accordingly, for the sake of convenience the Board will characterize this appeal as two separate issues, as reflected on the first page of this decision.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any relevant evidence not already in the claims folder or considered by the RO.  

The issue of entitlement to service connection for the right ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during active service, and his right ear currently has hearing loss for VA purposes.

2.  Hearing loss of the right ear was not shown during service or until many years after discharge from service, and the preponderance of competent medical opinion finds that the current right ear hearing loss is not related to the acoustic trauma sustained during service.  

3.  Prior to November 4, 2011, the Veteran retained forward flexion to 90 degrees, the combined range of motion of the thoracolumbar spine exceeded 120 degrees, there was no change in the range of motion after repetitive movement due to pain, weakness, fatigue or incoordination, the lumbar spine did not have an abnormal spinal contour, and his gait was normal.  

4.  As of November 4, 2011, the Veteran has had forward flexion to 60 degrees even after repetitive motion without evidence of ankylosis.  

5.  There is no objective evidence of radiculopathy or other associated neurologic abnormalities.  


CONCLUSIONS OF LAW

1.  Hearing loss of the right ear was not incurred or aggravated due to active service, nor may it be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2011).  

2.  The criteria for an initial evaluation in excess of 10 percent for chronic low back strain with osteoarthritis prior to November 4, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.59, 4.71a, Codes 5003, 5237, 5242 (2011). 

3.  The criteria for an evaluation in excess of 20 percent for chronic low back strain with osteoarthritis from November 4, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.40, 4.59, 4.71a, Codes 5003, 5237, 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Board finds that the duty to notify has been met for the Veteran's claim for service connection for right ear hearing loss.  He was provided with a VCAA notification letter in May 2009, which was prior to the initial adjudication of the claim.  As for the claim for a higher evaluation for the low back disability, that appeal arises from disagreement with the initial evaluation following the grant of service connection.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board notes that the Veteran was provided with full VCAA notice prior to the initial adjudication of this claim in an April 2010 letter.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been provided with VA examinations for both of the disabilities in question.  Furthermore, addendums to both examinations were obtained in order to address matters raised by the Veteran through his representative and to clarify medical opinions.  VA treatment records have also been obtained, and the Veteran has not identified any other source of medical treatment.  The Veteran declined his right to a hearing.  The Board acknowledges the current argument of the Veteran's representative that the July 2009 opinion addressing the Veteran's hearing loss of the right ear is inadequate, but notes that this same argument was advanced in the September 2009 notice of disagreement and addressed in the February 2010 addendum to the July 2009 opinion.  There is no indication that there is any outstanding evidence for either claim, and the Board will proceed with review of this appeal. 

Service Connection

The Veteran contends that he has hearing loss of the right ear as a result of active service.  He notes that although he served as a cook, he was attached to an artillery unit in the field and that his field kitchen was directly in front of a battery.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Veterans Appeals (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The Board recognizes that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If other organic diseases of the nervous system such as sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the service treatment records shows that the Veteran was afforded an audiometric examination as part of the May 1968 entrance examination.  He had auditory thresholds of 5, 0, 0, and 0 at the frequencies of 500, 1000, 2000, and 4000 Hertz.  The threshold at 3000 Hertz was not noted.  

The Veteran was provided another hearing examination as part of a July 1970 periodic examination.  He was noted to have high frequency hearing loss in his left ear.  However, the right ear had auditory thresholds of 15, 25, 15, and 15 at the frequencies of 500, 1000, 2000, and 4000 Hertz.  The threshold at 3000 Hertz was not noted.  The Veteran denied a history of hearing loss on a Report of Medical History he completed at this time.  

The Veteran had one last hearing examination in April 1971 as part of the examination he was provided prior to separation.  The right ear had auditory thresholds of 15, 5, 5, and 15 at the frequencies of 500, 1000, 2000, and 4000 Hertz.  Once again, the threshold at 3000 Hertz was not recorded.  

The post service medical records do not show complaints, treatment, or a diagnosis for a hearing loss until many years after discharge from service.  At a July 2009 VA hearing examination provided in conjunction with his current claim, the Veteran was noted to have worked in close proximity to artillery fire while serving as a cook in Vietnam.  After service he had been exposed to power tools and gunfire on rare occasions.  The right ear had auditory thresholds of 25, 25, 55, 60, and 65 decibels at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  The speech recognition score for this ear was 86 percent.  The diagnosis was sensorineural hearing loss.  The examiner opined that based on the auditory thresholds in service, hearing loss for the left ear and tinnitus were both related to active service, but that hearing loss of the right ear was not.  The examiner noted that even though this finding was inconsistent with his service related noise exposure where both ears had equal probability of a noise induced hearing loss, the data from service reflected a left ear hearing loss due to either a medical condition or acoustic trauma.  The examiner emphasized that this data did not support service connection for hearing loss for the right ear. 

In the September 2009 notice of disagreement, the Veteran's representative argued that the July 2009 examiner did not consider the holding in Hensley v. Brown, 5 Vet. App. 155, 160 (1993) before offering the opinion regarding the right ear hearing loss.  The examiner noted that even though the audiometric results for the right ear did not meet the requirements for 38 C.F.R. § 3.385 at the time of the Veteran's discharge, service connection could still be established if there is competent evidence that the current right ear hearing loss was related to service.  Furthermore, it was argued that the examiner did not address a decline in the Veteran's hearing loss as demonstrated by the audiological findings.  

In response to the September 2009 argument, the July 2009 VA examination report was returned to the examiner for clarification of his opinion.  The claims folder was reviewed.  In February 2010, the examiner opined that the differences in values on the Veteran's audiological examinations in service for his right ear were more likely than not normal variability commonly found between examiners and examining locations where sound isolation and training qualities are not controlled.  The examiner further opined that the Veteran's pattern of hearing loss was well within normal limits at the time of separation.  This was not supportive of a claim for hearing loss, which would be manifested at the time of his noise exposure.  

The Board finds that entitlement to service connection for hearing loss of the right ear is not warranted. 

The Veteran's reports of noise exposure are credible and consistent with the circumstances of his service.  Therefore, the requirement for incurrence of an injury during service has been met.  Moreover, the current audiological tests show that the Veteran has right ear hearing loss within the meaning of 38 C.F.R. § 3.385.  This fulfills the requirement of evidence of a current disability. 

The remaining requirement for service connection is evidence of a relationship between the noise exposure in service and the current hearing loss.  The Board notes that this is the type of question that is best answered by medical professionals.  

The only medical opinion that addresses the relationship between the Veteran's hearing loss of the right ear and noise exposure during active service is the July 2009 VA medical opinion and the February 2010 addendum by the same examiner.  The July 2009/February 2010 examiner opined that the Veteran's right ear hearing loss was not the result of active service.  In February 2010, he stated that the reason for this opinion was that hearing was well within normal limits at discharge.  He explained that hearing loss due to noise exposure would have manifested at the time of that exposure.  

There is no other competent medical opinion of record that addresses the etiology of the Veteran's right ear hearing loss.  The Board notes the argument of the Veteran's representative that an opinion that finds that service connection for hearing loss is not warranted merely on the basis that hearing acuity measured normal at discharge is inadequate.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  However, the July 2009/February 2010 examiner did not end his opinion at that point.  Instead, he explained why the normal hearing acuity at discharge precludes service connection in this case.  The reason provided by the examiner is that hearing loss due to noise exposure would have manifested at the time of the exposure.  There is no medical opinion that contradicts the July 2009/February 2010 examiner.  

In reaching this decision, the Board notes that a nexus for the purpose of service connection may also be established by continuity of symptomatology.  However, the Veteran has not argued that he experienced hearing loss of the right ear since discharge from service.  The Board has also considered the Veteran's opinion that his right ear hearing loss is the result of acoustic trauma during service.  However, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here regarding a question of medical etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, entitlement to service connection for hearing loss of the right ear is not warranted.  

Increased Evaluation

The Veteran contends that the initial evaluations assigned to his chronic low back strain with osteoarthritis are inadequate to reflect the impairment produced by this disability. 

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

The Board notes that this issue\s involves the Veteran's dissatisfaction with the initial rating for his disabilities assigned following the grant of service connection.  The Court has found that there is a distinction between a Veteran's disagreement with the initial rating assigned following a grant of service connection, and the claim for an increased rating for a disability in which entitlement to service connection has previously been established.  In instances in which the Veteran disagrees with the initial rating, the entire evidentiary record from the time of the Veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, entitlement to service connection for chronic low back strain was granted in an August 2010 rating decision.  A 10 percent evaluation was assigned for this disability under the rating code for lumbosacral or cervical strain, effective from March 31, 2010.  The Veteran submitted a notice of disagreement with this evaluation.  Subsequently, a January 2012 rating decision expanded the diagnosis to chronic low back strain with osteoarthritis, and increased the evaluation to 20 percent, effective from November 4, 2011.  

The Veteran's disability is evaluated under both the rating codes for lumbosacral strain and degenerative arthritis of the spine.  However, both of these rating codes are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Codes 5237, 5242. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable anklylosis of the entire cervical spine is evaluated as 30 percent disabling.  

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent evaluation.  

An evaluation of 50 percent or greater requires favorable or unfavorable ankylosis.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

The rating code for degenerative arthritis is also for consideration.  However, this rating code states that it will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  In this case, that is found in the General Rating Formula for Diseases and Injuries of the Spine noted above.  There are also provisions for up to a 20 percent evaluation in the absence of limitation of motion, but as the Veteran has limitation of motion they are not applicable.  See 38 C.F.R. § 4.71a, Code 5003.

There are other factors which must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.  

The evidence includes the report of a VA examination of the spine conducted in July 2010.  The Veteran reported that he had not experienced any incapacitating episodes in the previous 12 months that required medical attention.  His medical management consisted of an over the counter balm and pain medication that had been prescribed by a VA clinic.  He did report flare-ups of increased pain, which occurred on a daily basis as a result of pressure from his right foot on the accelerator of his car.  The Veteran denied any additional limitation of motion or functional impairment during a flare-up.  He did report symptoms that included stiffness, fatigue, spasm, weakness, decreased motion, numbness and paresthesias involving the right leg.  The Veteran did not have any urinary or gastrointestinal symptoms.  He did use a cane.  The Veteran worked as a farmer and was able to care for himself, but his disability slowed the rate at which he could work.  

On examination, the Veteran did not have any abnormalities of station or gait.  The lumbar spine was normal to inspection.  Palpation revealed moderate tenderness of the right paravertebral muscles, especially in the area of L5.  Forward flexion was to 90 degrees, extension was to 30 degrees, and left and right lateral flexion was limited to 25 degrees respectively.  Left and right rotation was each 30 degrees.  The Veteran was able to do these maneuvers at least three times without decrease in range of motion or increase in pain, although he reported some discomfort at the extremes of the measured range of motion.  Straight leg raising was markedly limited on both sides due to pain behind the knees.  Deep tendon reflexes were 2/4+ and equal bilaterally.  An X-ray study revealed mild osteoarthritis.  An examination of the peripheral nerves resulted in a diagnosis of paresthesias of the right lower extremity, and the examiner ordered an electroneuromyography (EMG).  However, an August 2010 fee basis EMG report was normal, with no electrodiagnostic evidence of radiculopathy.  Afterwards, the July 2009 VA examiner noted in the report that there had appeared to be some neuropathy on examination but that it was not confirmed by the examining neurologist or testing.  

VA treatment records from February 2011 note that the Veteran continued to complain of sciatica of the right leg.  

The Veteran was provided another VA examination of his back on November 4, 2011.  On examination, there was forward flexion to 60 degrees, with objective evidence of painful motion at 10 degrees.  Extension was to a full 30 degrees with pain at 10 degrees.  Right and left lateral flexion was both to a full 30 degrees with pain at 10 degrees.  Right and left lateral rotation was also to 30 degrees with pain at 10 degrees.  Repeat testing after repetitive motion showed forward flexion to 60 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees.  The examiner indicated that there was no additional functional loss due to repetitive motion.  However, the Veteran did have functional loss of less movement than normal and pain on movement.  There was tenderness of the back without resulting in any limitations.  Muscle strength was 5/5 throughout without atrophy.  The sensory examination showed decreased sensation of the lower right leg and foot.  He had decreased reflexes bilaterally.  Straight leg raising was negative.  However, the Veteran reported intermittent radiculopathy and numbness of the right leg.  No other neurologic abnormalities were noted.  He did not have interverterbral disc syndrome.  Arthritis was noted on examination, and the normal EMG study in August 2010 was also noted.  The diagnosis was degenerative disc disease of the lumbar spine. 

In a December 2011 addendum, the November 2011 examiner was asked if the Veteran met the criteria for lumbar degenerative disc disease.  She replied that the osteoarthritis was a maturation of the injury in service.  The examiner further stated that the Veteran did not meet the requirements for a finding of radiculopathy, based on the EMG findings and the non-dermatomal distribution of the decreased sensation.  

After careful consideration of the Veteran's contentions and the medical evidence, the Board finds that the evidence does not support entitlement to an evaluation in excess of 10 percent prior to November 4, 2011.  

The evidence dated prior to July 2010 shows that the Veteran retained forward flexion to 90 degrees.  The combined range of motion of the thoracolumbar spine exceeded 120 degrees.  There was no change in the range of motion after repetitive movement due to pain, weakness, fatigue or incoordination.  The lumbar spine did not have an abnormal spinal contour, and his gait was also normal.  Therefore, the criteria for a 20 percent evaluation under the General Rating Formula for Diseases and Injuries of the Spine have not been met, and the current 10 percent rating is appropriate.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5237, 5242.  

The Board also finds that entitlement to an evaluation in excess of 20 percent from November 4, 2011 is not supported by the evidence.  The examination of this date shows that the Veteran's forward flexion was now limited to 60 degrees, which meets the criteria for a 20 percent rating.  However, although pain was noted on as little as 10 degrees of forward flexion, the Veteran continued to have forward flexion to 60 degrees even after repetitive motion.  There is no evidence of ankylosis.  Without limitation of forward flexion to 30 degrees or less or ankylosis, the criteria for an evaluation greater than 20 percent have not been met.  38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5237, 5242.  

The Board has also considered entitlement to separate evaluations for neurologic abnormalities for both before and after November 4, 2011, but the only complaints on examination were of sciatica to the right leg.  An EMG was normal, and the July 2010 examiner was unable to find that the Veteran's complaints were the result of his service connected back disability.  The December 2011 examiner specifically found that the Veteran could not be diagnosed with radiculopathy, in part due to the findings of the August 2010 EMG.  The Board finds that a separate evaluation for a neurologic abnormality is not supported by the medical evidence.  

The Board has considered entitlement to an evaluation under the rating criteria for intervertebral disc syndrome, but the November 2011 examination found that he does not have this diagnosis.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his back disability.  These symptoms include limitation of motion and pain, all of which are provided for in the rating criteria.  Moreover, even if the scheduler criteria were to prove inadequate, there is no record of marked interference with employment due to these service connected disabilities.  He has not been hospitalized for his back disability.  The examination reports show that the Veteran continues to work his farm.  He is able to perform all activities of daily living.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


ORDER

Entitlement to service connection for hearing loss of the right ear is denied. 

Entitlement to an initial evaluation in excess of 10 percent for chronic low back strain with osteoarthritis prior to November 4, 2011, is denied. 

Entitlement to an evaluation in excess of 20 percent for chronic low back strain with osteoarthritis from November 4, 2011, is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


